Title: From Thomas Jefferson to John Syme, 27 February 1781
From: Jefferson, Thomas
To: Syme, John



Sir
Richmond February 27th 1781

We shall be glad if you will take the Trouble of having those arms repaired and give us notice when done that they may be sent for.
As I suppose you will send your new Levies to Chesterfield Court House, that being the most convenient Rendezvous for your County, I am to inform you that they may be received at that Place at any time all together or in detail. The Assembly will no doubt cure the defect of time in the execution of the late acts, so that those who refuse to pay will only shew their principles without saving their money. The last intelligence from the South is that Cornwallis was retreating towards Hillsborough as precipetately as he had advanced, and that General Greene had crossed the Dan in Pursuit of him., I am &c,

T. J.

